Judgment, Supreme Court, New York County (Renee White, J.), rendered February 28, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and resisting arrest, and sentencing him to concurrent prison terms of 1 year, unanimously affirmed.
Defendant’s motion to suppress was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761).
The court properly exercised its discretion in refusing to excuse for cause a prospective juror who indicated to the court that a close friend had been shot to death but that she would try not to let that affect her ability to be impartial (People v Williams, 63 NY2d 882; People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848). This prospective juror never expressed any actual bias; therefore, she was not required to make an unequivocal declaration overcoming a bias that she never stated she possessed (compare, People v Torpey, 63 NY2d 361). Concur — Nardelli, J. P., Wallach, Tom and Andrias, JJ.